          Case 1:19-mj-00224-RT Document 1 Filed 03/07/19 Page 1 of 13                                                PageID #: 1
 AO 106 ( Rev. 04/ 10) Application for a Search Warrant (USAO COCA Rev. 0 1/20 13)

                                                                                                              FILED IN THE
                                       UNITED STATES DISTRICT                                     COUR-'FITEDSTATESDISTRICTCOURT
                                                                                                           DISTRICT OF HAWAII
OR\G\NAL                                                                  for the
                                                                 District of Hawai i                             MAR 0 7 2019
                                                                                                            at~o'clock and 1 S min.~M
               In the M atter of the Search of                               )
                                                                                                                   SUE BEITIA, CLERK lS
          (Briefly describe the property 10 be searched                      )
           or identify 1he person by name and address)                       )         Case No.
 (1) ASUS laptop (STRIX), serial #J9NRCX039874388                            )
 (2) HP Officejet Pro 8710 Printer, Serial #CN8BQDTOYQ                       )               19- 0 0 2 2 4 RT
      (3) All other items held in the custody of HPD                         )

                                              APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the fo llowi ng person or property (identify 1he person or describe the
 property 10 be searched and give its location):
         See Attachment A

 located in the                                    District of                   Hawaii               , there is now concealed (identify 1he
                                                                 ----------~

 person or describe the property to be sei=ed):

         See Attachment B


           The basis for the search under Fed. R. Crim . P. 4 1(c) is (check one or more):
                  ii evidence of a crime;
                  ri contraband, fruits of crime, or other items illegal ly possessed;
                  ~ property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violati on of:
              Code Section                                                                Qffense Description
         18 U.S.C. § 371; 18 U.S.C. § 1344; 18 U.S.C                                      See attached Affidavit
         § 513; and 18 U.S.C. § 1028A

           The application is based on these facts:
         See attached Affidavit


            M Continued on the attached sheet.
            0 Delayed notice of _ _ days (give exact ending date if more than 30 days: - - - - - ) is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the att h d sheet




 Sworn to before me and signed in my presence.


 Date:    ~                .,,   lnJI,
 City and state: Honolulu, Hawaii
Case 1:19-mj-00224-RT Document 1 Filed 03/07/19 Page 2 of 13   PageID #: 2




                                                                    I'        l                 ...... ,-
                                                                    t ; .. }      j
                                                                                      'I.   I        1
                                                                                                     t.)




 T:.
 I ; I




                                                               •I

                                                      0
                                                                     I   I'
  Case 1:19-mj-00224-RT Document 1 Filed 03/07/19 Page 3 of 13                       PageID #: 3




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF HAWAll

IN THE MATTER OF THE SEARCH OF
miscellaneous items taken from Room 3352 of
the Waikiki Beach Marriott, 2552 Kalakaua
                                                    Mag. No.   1 9 - 0 0 2 2 4 RT
A venue, Honolulu, Hawaii 96815




                 AFFIDAVIT IN SUPPORT OF SEARCH WARRANT


       I, DANIELLE KULP , being first duly sworn, hereby depose and state as follows:


                      INTRODUCTION AND AGENT BACKGROUND


        1.     I am a Special Agent with the United States Secret Service, and have been so

employed since March 8, 2018. I am presently assigned to the Special Agent in Charge,

Honolulu, Hawaii. During my employment with the Secret Service, I have received intensive

gaining as a Criminal Investigator at the Federal Law Enforcement Training Center ("FLETC")

in Glynco, Georgia, to include but not limited to, drug investigations, money laundering,

cybercrime, firearms trafficking, and undercover operations. I have also been trained in computer

forensics, including the completion of the Secret Service's Basic Investigation of Computer and

Electronic Program ("BICEP") in Beltsville, Maryland.

       2.      I have been involved in an investigation into the activities of Felix TIGILAU and

others, concerning their manufacture and usage of counterfeit checks at car dealerships, financial

institutions and a hotel in Honolulu, Hawa ii. I believe there is probable cause to believe that

TIGILAU and others committed various viol ations of federal criminal law, including offenses

under Title 18, United Stq,tes Code, sections 371(conspiracy), 1344 (bank fraud), 513 (making
  Case 1:19-mj-00224-RT Document 1 Filed 03/07/19 Page 4 of 13                       PageID #: 4




and using counterfeit or forged checks), and 1028A (aggravated identity theft). I make this

affidavit in support of a search warrant authorizing the search of the laptop and printer described

in Attachment A, for the items specified in Attachment B, which constitute fruits, .

instrumentalities and evidence of the foregoing offenses.

       3.       This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.


                                       PROBABLE CAUSE


       4.       The Secret Service is conducting an investigation into various events where Felix

TIGILAU, also known as "Felix SAVOY" (hereinafter referred to as "TIGILAU"), and others

participated in the manufacture and usage of counterfeit checks, and/or used false means of

identification in connection with such activities. The events occurred between November 2018

and February 6, 2019, when TIGILAU was arrested. The information in this affidavit is based on

my review of Honolulu Police Department ("HPD") reports, and independent investigative work

where indicated.


       5.       On November 25, 2018, an individual named Ronald BILLABER

("BILLABER") purchased two BMW sedans from BMW of Honolulu at 777 Kapiolani

Boulevard in Honolulu, Hawaii. BILLABER gave BMW two printed checks for $95,000 each to

complete the purchase. Both checks appeared to be drawn on Bank of Hawaii ("BOH") accounts.

One check, numbered 94455, purported to be a check drawn on BILLABER'S personal account,

and bore account number 0087-178374. The second check purported to be drawn on an account

belon~ing   to "Barry HO" and bore the address of a U.S. Veteran's temporary housing unit in

Kapolei, Hawaii. Both vehicles were delivered to BILLABER. BOH later advised that the

                                                  2
  Case 1:19-mj-00224-RT Document 1 Filed 03/07/19 Page 5 of 13                  PageID #: 5




checks were not genuine, and that account number 0087-178374 belonged to Queen's Health

System. On November 27, 2018, BMW received a call from a "Felix SAVOY," stating that

BILLABER would return the vehicles. When the vehicles were returned, HPD officers

responded and identified TIGILAU and another individual named Baron YAMABE as the

persons returning the vehicles. TIGILAU initially claimed to be "Felix SAVOY" until officers

obtained a Veteran's Affairs photo identification identifying him as TIGILAU.


       6.     On November 25, 2018, BILLABER also used a check for $90,000 to buy an

Audi Z7 Prestige vehicle from Audi of Honolulu at 888 Kapiolani Boulevard in Honolulu,

Hawaii. The check was numbered 94456, and purported to be drawn on a BOH account held by

BILLABER and bearing account number 0087-178374. BOH later advised that the account

number belonged to Queen's Health System and that the check was not genuine. Audi tried to

bring BILLABER back to the dealership, but was unsuccessful. The vehicle was later recovered

on November 30, 2018. Audi scheduling records identified "Felix SAVOY" as the individual

who called to obtain pricing for the vehicle and arrange for BILLABER to make the purchase.


       7.     On January 12, 2019, BILLABER attempted to make a mobile deposit of a check

for $25,000. The check was made payable to BILLABER and purported to be drawn on a BOH

account belonging to Luxury Vacation Homes, Inc. The deposit was unsuccessful. BOH

investigators contacted Betina LeVeau, president of Luxury Vacation Homes, who reviewed the

check and said it was not genuine. LeVeau said that an individual named "Felix SAVOY" had

inquired about renting a property in early January. LeVeau sent "SAVOY" a rental agreement

that contained Luxury Vacation Homes' BOH account information to allow for the payment of a

deposit. "SAVOY" called LeVeau back from a number showing a caller identification of"Felix

                                              3
  Case 1:19-mj-00224-RT Document 1 Filed 03/07/19 Page 6 of 13                     PageID #: 6




TIGILAU," and said he had received the agreement and was on his way to the bank to make the

deposit. LeVeau never received a rental agreement or deposit.


       8.      On January 19, 2019, an individual named Troy SOLOMON was arrested and

charged for attempting to cash a stolen check for $800 at the Aloha Pacific Federal Credit Union.

During an interview with HPD, SOLOMON said he knew Felix TIGILAU, and that he used the

name "Felix SAVOY."


       9.      On January 25, 2019, an individual named Samuel TUIKOLONGAHAU

("TUIKOLONGAHAU") attempted to make a mobile deposit of a check for $1,000,000. The

check was made payable to TUIKOLONGAHAU, was purportedly drawn on a BOH account

belonging to "Global Solutions Pacific," bore account number 0087-178374, and was signed by

"Felix SAVOY." The account number was identified as belonging to Queen's Health Services,

and the deposit was unsuccessful.


       10.     On January 25, 2019, "Felix SAVOY" met with Thomas Wilson of Elite

Properties to view a property that was for sale. Upon conclusion of the tour, Wilson requested a

proof of funds document from "SAVOY" to move forward with the purchase. "SAVOY"

thereafter emailed Wilson a letter from BOH stating that his personal checking account

contained $20,366,441.69. The document purported to be signed by Edison Kobayashi,

VP/Relationship Manager for BOH. Wilson contacted Kobayashi, who advised that the letter

was not genuine and the signature was forged. Kobayashi later advised me that SAVOY did not

have an account with BOH. Kobayashi provided a sample of the type of letter that BOH would

issue concerning funds available in an account, and it was of a different format from that sent by

"SAVOY" to Wilson.
                                                4
  Case 1:19-mj-00224-RT Document 1 Filed 03/07/19 Page 7 of 13                     PageID #: 7




       10.     On January 31, 2019, Ray VENDIOLA ("VENDIOLA") and John RUSSELL

("RUSSELL") attempted to sign over and deposit a $10,000 check at a Bank of Hawaii branch in

Pearl City, Hawaii. The check was made out to VENDIOLA, purported to be drawn on an

account belonging to "Global Solutions Pacific," with account number 0087-178374, and was

signed by "Felix SAVOY." BOH employees determined the check was not genuine, and that the

account number belonged to Queen's Health Systems. Both VENDIOLA and RUSSELL were

arrested. When questioned by HPD, VENDIOLA said Troy SOLOMON was an acquaintance of

Felix TIGILAU.


       11.     On February 6, 2019, TIGILAU·was arrested for forgery offenses at the Waikiki

Beach Marriott Hotel in Honolulu, Hawaii. While using the name "Felix SAVOY," TIGILAU

rented three rooms at the hotel on February 1, 2019. Between February 1 and February 5, 2019,

TIGILAU presented four checks to the hotel, in the amounts of$7,271.72, $500.00, $500.00 and

$6,226.00. All four checks were purportedly drawn on a BOH account held by "Global

Solutions Pacific," bore account number 0087-178374, and were signed by "Felix SAVOY."

The account number was later identified as belonging to Queen's Health Systems. TIGILAU

signed at least one of the checks in front of hotel employees. After being called by Marriott

officials, HPD officers encountered TIGILAU in the lobby of the hotel. TIGILAU identified

himself as "Felix SAVOY," and said he did not have any identification. HPD officers ran a

computer check in TIGILAU's name, and found an outstanding arrest warrant with a picture of

the individual who claimed to be "SAVOY." They arrested TIGILAU and, incident to his arrest,

found that he possessed a temporary, paper State of Hawaii identification card in the name of

"Felix SAVOY," and a Costco membership bearing his photograph and the name of"Felix


                                                5
  Case 1:19-mj-00224-RT Document 1 Filed 03/07/19 Page 8 of 13                     PageID #: 8




SAVOY." TIGILAU also had a BOH debit Visa card without embossed numbers, dates or an

account holder. The back of the debit card contained the name "Evans F. MAUGA."


       12.     TIGILAU was registered in room 3352 of the Waikiki Beach Marriott hotel, in

the name of"Felix SAVOY." Marriott personnel told HPD officers to the room to determine

whether other persons were present. HPD officers saw items in plain view, including a laptop,

printer and documents. Officers seized the laptop and printer, and they are more specifically

identified in Attachment A. Officers also took the following items: (a) an Office Depot check

starter pack, without account holder names or account numbers; (b) a check for $250,000, made

payable to Evans F. MAUGA, and drawn on an account purportedly held by Global Solutions

Pacific; (c) a Bank of Hawaii Business check written to Evans Mauga; (d) three Global Solutions

Pacific check stubs; (e) a Costco Wholesale Executive member card; (f) a paper Hawaii driver's

license depicting the name "Felix Emmanual Savoy;" (g) a Bank of Hawaii Visa Debit Card

bearing the name "Evans F Mauga;" (h) a blank business check with half of a Hawaii driver's

license photo printer on the bottom of said paper; (i) a, Bank of Hawaii folder containing 15

miscellaneous documents; G) a Waikiki Beach Marriott invoice and fee information card; (k)

charging cords, and (I) two printer ink cartridges. All of those items were placed into HPD

custody under report number 19-049281, and are being held at 801 S. Beretania Stre'et, Honolulu,

Hawaii. HPD detectives have advised that they will turn over the evidence to the Secret Service

upon service of a federal search warrant.


       ·13.    Two additional suspects were identified as having been with TIGILAU during his

stay at the hotel. Those individuals placed several items in room 3352 after HPD officers

arrested TIGILAU and obtained evidence from his room. The Waikiki Marriott Beach Hotel took

                                                6
  Case 1:19-mj-00224-RT Document 1 Filed 03/07/19 Page 9 of 13                     PageID #: 9




possession of those items as the room was procured under an alias and through the usage of

counterfeit checks. Hotel officials allowed me to view the items and they are described in

Attachment A. I was also allowed to view the clear bag in which some items were placed, and

found that it appeared to include bank documents in the name of "Poe Poe, Jr.," and two checks

bearing account number 0087-178374. One of the checks was made payable to cash and drawn

on an account purportedly held by Global Solutions Pacific. The other was made payable to

KauKaleo Mariano, and drawn on an account purportedly held by Global Solutions Pacific.


       14.     In this case, many of the checks used had common features: (a) most were drawn

on account number 0087-178374, which belongs to Queens Health Systems; (b) several

purported to be drawn on an account belonging to "Global Solutions Pacific," and were signed

by "Felix SAVOY," a known alias of Felix TIGILAU. Queens Health Systems has advised that

SAVOY, TIGILAU, Global Solutions Pacific and BILLABER were not authorized users of their

account.


       15.     Based on my training and experience, and discussions with other law enforcement

personnel, I am familiar with how individuals manufacture counterfeit bank checks. Such

individuals normally obtain the number of a genuine bank account. They typically order blank

check stock from banks or vendors such as Office Depot, and use computer software to create

templates with the name of an account holder, the account number, and the name and routing

number of banks. Such checks can then be printed on a printer, and used as if they were genuine.

In such cases, it is typical that a search of a computer reveals templates, account numbers and

other files revealing the creation and production of checks.




                                                 7
Case 1:19-mj-00224-RT Document 1 Filed 03/07/19 Page 10 of 13                       PageID #: 10




       WHEREFORE, I believe there is probable cause to beli eve that, in the items described in

Attachment A, there are presently the items Attachment B, which items constitute evidence of

crimes, namely, violations of 18 U.S.C. §§ 371(conspiracy),1 344 (bank fraud), 513 (making

and using counterfeit or forged checks), and 1028A (aggravated identity theft), con.t raband, fruits

or crimes, or property intended for use, or used, in committing the foregoing offenses.


       Further affiant sayeth naught.




                                        DANIE~U{?
                                        Special Agent
                                        United States Secret Service




                                                  8
Case 1:19-mj-00224-RT Document 1 Filed 03/07/19 Page 11 of 13            PageID #: 11




                                                                      \)t t~( •   •
                                                              ·/



                                                                                  ~   .   !


                                                      ,..,,   °'..'
Case 1:19-mj-00224-RT Document 1 Filed 03/07/19 Page 12 of 13                       PageID #: 12




                                       ATTACHMENT A


                               PROPERTY TO BE SEARCHED


       The property to be searched are nine (9) miscellaneous items: (1) clear, plastic garbage

bag, (1) white plastic bag bearing "Game Stop" logo, (3) black plastic garbage bags, (1) white

plastic bag bearing "Macy's" logo, (1) black nylon bag bearing pink flower, (1) black/gray

striped nylon sporting bag, and one (1) clear, plastic storage container, all of which were taken

from, Room 3352 of the Waikiki Beach Marriott following the arrest of Felix TIGILAU, and

which are currently located at the Waikiki Beach Marriott, 2552 Kalakaua Ave, Honolulu,

Hawaii.
 Case 1:19-mj-00224-RT Document 1 Filed 03/07/19 Page 13 of 13                       PageID #: 13




                                         ATTACHMENT B


                   LIST OF ITEMS TO BE SEARCHED FOR AND SEIZED


1. Items reflecting the usage or manufacture of counterfeit checks, or the usage of personal

identifiers without lawful authority, in violation of 18 U.S.C. §§ 371 (conspiracy), 1344 (bank

fraud), 513 (making and using counterfeit or forged checks), and 1028A (aggravated identity

theft).


2. Computer files, PDF images, templates or documents, in paper or electronic format,

containing the following:


          a. the names BMW Honolulu, Audi Honolulu, Samuel Tuikolongahau, Waikiki Beach

          Marriott, Luxury Vacation Homes, Inc., Global Solutions Pacific, Ray Vendiola, Troy

          Solomon, Ronald Billaber, Berry Ho, Felix Savoy or Felix Tigilau.


          b. bank account numbers, including Bank of Hawaii account number 0087-178374.


          c. checks made payable to BMW Honolulu, Audi Honolulu, Samuel Tuikolongahau, or

          the Waikiki Beach Marriott, Troy Solomon, Ray Vendiola or John Russell.


          d. Holographic seals or images of Bank of Hawaii or other financial institutions.


3. Evidence tending to identify the person(s) having control of, or using, the items described in

Attachment A, including names, documents, identification cards and receipts.
